Citation Nr: 1734051	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  07-20 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for shortness of breath, to include due to asbestos exposure.

2.  Entitlement to service connection for a venereal disease, to include genital herpes.

3.  Entitlement to service connection for residuals of a disability due to herbicide exposure.

4.  Entitlement to service connection for residuals of a disability due to hydraulic fluid and synthetic oil exposure.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision from the Department of Veterans (VA) Regional Office (RO) in Oakland, California.  

In June 2006 the Veteran's service connection claim for a venereal disease was denied.  A February 2011 VA examiner diagnosed genital herpes.  Thereafter, the Veteran filed a service connection claim for genital herpes.  As herpes is the only diagnosed venereal disease, the Board finds the claim for genital herpes constitutes the same claim that was denied in the June 2006 rating decision.  As such, the title page has been amended to more accurately reflect the issue on appeal. 

In December 2010 and February 2012 the Board remanded the issues on appeal for additional development and a new VA examination.  The issues have now been returned to the Board for appellate review.

The issues of service connection for shortness of breath, to include due to asbestos exposure and service connection for a venereal disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that residuals of a disability due to herbicide exposure relates to service.

2.  The probative, competent evidence is against a finding that residuals of a disability due to hydraulic fluid and synthetic oil exposure relates to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a disability due to herbicide exposure have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for residuals of a disability due to hydraulic fluid and synthetic oil exposure have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran asserts that his skin condition is related to in-service herbicide,  hydraulic fluid, and synthetic oils exposure.  In an April 2014 statement the Veteran asserted that his tumors and skin abnormalities are due to over exposure to synthetic hydraulic fluid, jet fuel, radiation and herbicide.  The Veteran is service-connected for a skin disability; as such, the question is whether the Veteran has an additional skin disability related to in-service herbicide, hydraulic fluid, and synthetic oil exposure.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Service treatment records show that the Veteran had warts and a fungal infection on his feet.  The June 1976 separation examination shows that the Veteran had an untreated wrist rash and a treated foot rash.

The medical evidence shows that the Veteran underwent VA and private treatment for a skin condition on his back, face, neck and ear and VA and private treatment for a skin condition on the Veteran's scalp that he reports is related to a 2011 insect bite.

In March 2015 the Veteran's private treatment provider reported that the Veteran's skin condition is not due to scratching.  He opined that the Veteran's condition is related to Agent Orange and other synthetic fuels, JP4 and JP7, and synthetic oils, and that he would rate him as 25 percent disabled.

During the February 2011 VA examination the examiner noted that the Veteran had a rash or other lesions on his shoulders and arms.  The examiner noted healed hyperpigmented circular lesions present in small groups and follicles.  She reported that the Veteran had several hyperpigmented scars in the shoulder and neck area that were circular in shape with an itching sensation and that they were in groups and presented like follicles.  She reported that the Veteran's rash began after service as small bumps that progressed to skin lesions and warts and that the Veteran had lesions on his legs.  The examiner diagnosed unknown skin lesions and opined that it was at least as likely as not that the "unknown skin lesions: folliculitis/scar" were present during service and are still persistent.  She opined that exposure to Agent Orange and oil exposure might have caused the unknown skin lesions.

During an October 2014 VA examination the examiner noted the Veteran's diagnosed papulosquamous skin disorder and lichen simplex chronicus.  He reported that the Veteran does not have a tumor or neoplasm.  The examiner reviewed the Veteran's claims file and reported that the Veteran has multiple maculopapulosquamous, hyperpigmented lesions covering his shoulders, upper back and arms, forearms, buttocks, anterior trunk, thighs and lower legs.  The examiner noted that the Veteran had a recent scalp biopsy and reported that he may have healed excoriations.  

At the November 2014 VA examination the examiner examined the Veteran's skin, scalp, face, neck and mouth.  He reported that all were normal except for two large ulcers with angular borders and purulent yellow and brown material on the vertex scalp.  He reported there was one yellow to pink crusted plaque on the right occipital scalp.  He reported that the Veteran does not have a tumor or neoplasm.  After a thorough review of the Veteran's claims file the examiner opined that the Veteran's scalp lesions are less likely than not related to his service-connected back and shoulder folliculitis.  The examiner noted that the Veteran's service treatment records, with the exception of a wrist rash at separation, are absent skin conditions.  He reported that a July 2014 lichen simplex chronicus biopsy revealed excoriated folliculitis with bacteria from fecal material.  He reported that the Veteran's scratching likely infected his scalp and the July 2014 biopsy also showed supportive folliculitis evidence, and before it showed lichen simplex chronicus.  The examiner reported that based on a review of the medical evidence the Veteran does not have a new lichen planus diagnosis related to folliculitis.  

During a November 2015 VA examination the examiner reported that the Veteran had unconfirmed skin sensation with excoriations, wound, and nodules.  He reported that there was no evidence of folliculitis, fungal/bacterial infection or parasite involvement.  He reported that the Veteran does not have a tumor or neoplasm.  He also noted the Veteran's 2014 lichen simplex diagnosis.  At the examination the Veteran reported that he was first diagnosed with a lesion to his lower left leg in the 1980s.  He denied complaints before or during the military.  The Veteran described taking medication and reported that over the years he had multiple lesions on his legs, arms, feet, and head.  The examiner reported that the Veteran had 10 to 20 round, flat, excoriated, hyperpigmented lesions/sensitive areas two to four centimeters in size on both his upper and lower extremities with evidence of scratching.  He reported that there were no lesions on the thorax, pelvis, or back.   The examiner noted that there were large, round wounds with necrotic tissue around the vertex/occipital scalp with evidence of yellow and brown ulcers.  He noted the wound was packed and covered with a baseball hat.  

At the October 2016 VA examination the examiner noted the Veteran's lichen simplex chronicus diagnosed in 2009.  The examiner noted that lichen simplex chronicus is the thickening of the skin with variable scaling that is caused by repetitive scratching or rubbing.  He reported that despite the Veteran's claim that his condition is due to hazardous agents exposure, the Veteran readily acknowledges that he believes his current condition is from chronic parasitic infestation.  He reported that the Veteran does not have a tumor or neoplasm.  The Veteran admitted that the 2011 spider bite that caused significant and ongoing wound issues to his scalp has no relationship to in-service hydraulic fluid or synthetic oil exposure.  The Veteran further reported that his current skin difficulties were the residual he intended to claim as his disability from hydraulic fluid and synthetic oil exposure.

With respect to the Veteran's herbicide exposure claim, the Veteran admitted that he had no direct service in Vietnam, but that the aircraft he was working on may have carried herbicides at some point.  He admitted that he had no evidence to support this and had no response about what condition he thinks was caused by his reported herbicide exposure.  The Veteran denied being diagnosed with any condition presumptively related to herbicide agents and made no claim for a presumptive condition.

With respect to the Veteran's hydraulic fluid and synthetic oil exposure claim, the Veteran admitted his skin rash did not start until years after service, but believes the prior exposure to theses fluids may have initiated a reaction leading to his present condition.  

The October 2016 VA examiner reviewed the Veteran's in-service skin complaints and reported that the Veteran's in-service tinea pedis and possible lice were transitory and resolved.   He reported that the right wrist rash noted at separation was never diagnosed and is not consistent with the Veteran's current issues.  He reported that the Veteran's original claim was for skin cancer and related that the Veteran's claim for lymphoma was probably mistakenly attributed to his occipital lipoma resection after service.  The examiner also noted the Veteran's service-connected warts based on his in-service juvenile warts on his face and right arm.  

After a thorough review of the Veteran's claims file, and noting the Veteran's multiple skin condition diagnoses, the October 2016 VA examiner clarified that based on the medical evidence the Veteran has lichen simplex chronicus, not folliculitis and scarring.  He opined that the Veteran's lichen simplex chronicus, also called prurigo nodularis, was less likely than not incurred in or caused by an active duty service event or injury, including potential hazardous exposure to hydraulic fluids or synthetic oils.  The examiner explained that the skin condition the Veteran claims as a residual disability was not apparent for more than 20 years after service and that the dermatitis that may be caused by significant exposure to these petrochemicals is acute or subacute and does not have a latency that extends for years.  He reported that folliculitis may occur intermittently with chronic skin irritation, but is not the primary diagnosis.  The examiner stated that the most likely basis for the Veteran's rash is the delusion of apparent parasitic infestation.  

The October 2016 VA examiner then reviewed the February 2011 VA examiner's opinion that the Veteran's Agent Orange and oil exposure might have caused the unknown skin lesions.  He explained that the February 2011 examiner did not document an in-service treatment or diagnosis for this condition and that he may have relied on the Veteran's history.  The October 2016 examiner again reviewed the medical evidence and reported that all of the Veteran's skin diagnoses occurred more than 25 years after service and that no nexus has been established.  He opined that the Veteran's open scalp wound occurred after a 2011 spider bite infection and complications and was less likely than not incurred in or caused by an in-service event or injury.

The Board finds that the March 2015 private medical opinion has no probative value because the treatment provider's opinion that the Veteran's skin disability is related to Agent Orange and other synthetic fuels and oils is a conclusory statement.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Moreover, the record does not demonstrate and at the October 2016 VA examination the Veteran denied Vietnam service and denied being diagnosed with any condition presumptively related to herbicide agents, and made no claim for a presumptive condition.  As such, there is no medical evidence in significant conflict with the opinions of the October 2016 VA examiner.  Thus, the most probative medical evidence is against the claims.  

The Veteran is competent to attest to things he experiences through his senses, such as pain.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran reported he has tumors and a skin disability related to service.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence of tumors or as to the etiology of a skin disability is not competent medical evidence.  Moreover, the October and November 2014, November 2015, and October 2016 VA examiners reported that the Veteran does not have a tumor or neoplasm.  Additionally, whether the symptoms the Veteran experienced in service or following service are in any way related to his current skin disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds the October 2016 VA medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional after examination of the Veteran and extensive consideration of the history of the disability including the Veteran's lay statements regarding in-service oil, fuel, and herbicide exposure and an insect bite after service, reconciled the previous VA examiner diagnoses and opinions, and because the opinion is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran has a current skin disability related to in-service hydraulic fluid, synthetic oil, or herbicide exposure.  Thus, the claims for service connection are denied.  


ORDER

Service connection for residuals of a disability due to herbicide exposure is denied.

Service connection for residuals of a disability due to hydraulic fluid and synthetic oil exposure is denied.


REMAND

With respect to the claim for shortness of breath, to include due to asbestos exposure, in November 2016 the RO issued a statement of the case regarding the Veteran's service connection claims for a respiratory condition, claimed as shortness of breath and a condition related to asbestos exposure, hemorrhoids, and genital herpes.  In January 2017 the Veteran perfected his appeal and requested a videoconference hearing with respect to all of the issues listed on the November 2016 statement of the case.

With respect to the claim for a venereal disease, to include genital herpes, in the June 2007 substantive appeal the Veteran requested a Board hearing in Washington, DC.  In April 2009 the Veteran withdrew his hearing request.  However, as previously noted, the Board finds that the Veteran's service connection claim for genital herpes constitutes the same claim as the service connection claim for a venereal disease, and in January 2017 the Veteran requested a videoconference hearing with respect to his genital herpes claim.

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the veteran an opportunity for the requested hearing.  As a hearing has not yet been held regarding the claims for service connection for shortness of breath, to include due to asbestos exposure and service connection for a venereal disease, to include genital herpes, a remand is necessary to schedule the Veteran for an appropriate Board hearing.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.704 (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


